Name: Commission Regulation (EEC) No 1932/88 of 1 July 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/52. 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1932/88 of 1 July 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 805 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 . (2) OJ No L 356, 18 . 12. 1987, p . 8 . ') OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7, 1987, p. 1 . Official Journal of the European Communities 2. 7. 88No L 170/6 ANNEX- I LOT A 1 . Operation No (') : 663/88-667/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : See Annex III 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) 0 (8) (9) : To be manufactured from intervention butter (OJ No C 216, 14 . 8 . 1987, p. 7 (1.3.1 and 1.3.2)) 8 . Total quantity : 165 tonnes 9 . Number of lots : one 10. Packaging and marking : 5 kg and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8, (1.3.3 and 1.3.4.) Supplementary markings on the packaging : See Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (1.1.3.4) 1 1 . Method of mobilization : Purchase of butter from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (tel.: 156 40, telex : 0411727) The adresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9 . 1976, p. 12) 12. Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 August 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 18 July 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 July 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 September 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer : Refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 (OJ No L 151 , 17. 6 . 1988 , p. 14.) No L 170/72. 7. 88 Official Journal of the European Communities LOTS B and C 1 . Operation No ('): 711 /88 and 712/88  Commission Decision of 15 April 1988 2. Programme : 1986 : 1 436 tonnes, 1987 : 204 tonnes 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome, telex : 626675 WFP 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : China 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) Q (8) : To be manufactured from intervention butter (OJ No C 216 of 14. 8 . 1987, p. 7, 1.3.1 and 1.3.2) 8 . Total quantity : 1 640 tonnes 9 . Number of lots : two (B : 811 tonnes  Xingang, C : 829 tonnes  Shanghai) 10 . Packaging and marking : 200 kg (10) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (1.3.3 and 1.3.4.) Supplementary markings on packaging : 'ACTION No 711 /88 / XINGANG / CHINA / 0264700 / ACTION OF THE WORLD FOOD PROGRAMME' 'ACTION No 712/88 / SHANGHAI / CHINA / 0264700 / ACTION OF THE WORLD FOOD PROGRAMME' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (1.1.3.4) 11 . Method of mobilization : Purchase of butter from Agriculture House, Kildare Street, Dublin 2 (tel.: 78 90 11 ; telex : 24280 of 25118) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2135/76 (OJ No L 261 , 25 . 9 . 1976, p. 12) 12. Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 August 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 18 July 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 July 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 September 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 , Official Journal of the European Communities No L 151 of 17 June 1988 , p. 14 2. 7. 88No L 170/8 Official Journal of the European Communities Footnotes (') The operation number is to be quoted in all correspondance. (2) Commisson delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 in this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 23610 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (&lt;) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. f) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BY, Postbus 1438, Blaak 16, NL-3000 BK Roterdam. (10) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. No L 170/92. 7. 88 Official Journal of the European Communities ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXOU NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A 663-667/88 201 300 kg  45 100 kg : RoÃ hafen AG Breslauer StraÃ e 5 D-2000 Hamburg 1 1  15 950 kg : Frigotransit Magdeburger StraÃ e 6 D-2000 Hamburg 11  8 700 kg : Nordfrost BredowstraÃ e 21 D-2000 Hamburg 74  131 550 kg : H. Annuss EdisonstraÃ e 20 D-2300 Kiel B 711 /88 1 013 750 kg  649 575 kg : Autozero Cold Store Bannow Road Cabra IRL-Dublin 7  216 825 kg : Eirfreeze Cold Store Bond Road IRL-Dublin 3 ·  147 350 kg : QK Cold Store Maudlins Naas IRL-County Kildare C 712/88 1 036 250 kg  497 200 kg : Eirfreeze Cold Store Little Island IRL-Cork  315 575 kg : QK Cold Store Maudlins Naas IRL-County Kildare  84 000 kg : Lyonara Cold Store Clonminnon Industrial Estate Portlaoise IRL-County Laois No L 170/ 10 Official Journal of the European Communities 2. 7. 88 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista  54 975 kg : Norish Cold Store Ballyragget IRL-County Kilkenny  84 500 kg : QK Cold Store Carrolls Cross IRL-County Waterford 2. 7. 88 Official Journal of the European Communities No L 170/ 11 ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 165 45 Caritas B AlgÃ ©rie Action n0 663/88 / Huile de beurre / AlgÃ ©rie / Caritas Belgica / 80212 / Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 WCC AlgÃ ©rie Action n ° 664/88 / Huile de beurre / AlgÃ ©rie / WCC / 80704 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 Oxfam B AlgÃ ©rie Action n0 665/88 / Huile de beurre / AlgÃ ©rie / Oxfam B / 80805 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 Caritas I Somalia Action No 666/88 / Butteroil / Somalia / Caritas Italiana / 80610 / Mogadishu / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 15 Caritas B Djibouti Action n ° 667/88 / Huile de beurre / Djibouti / Caritas Belgica / 80213 / Djibouti / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite